UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05527 General New Jersey Municipal Money Market Fund, Inc. c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/2015 FORM N-CSR Item 1. Reports to Stockholders. General New Jersey Municipal Money Market Fund, Inc. ANNUAL REPORT November 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 23 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 30 Important Tax Information 31 Information About the Renewal of the Fund’s Management Agreement 32 Board Members Information 36 Officers of the Fund 39 F O R M O R EI N F O R M AT I O N Back Cover General New Jersey Municipal Money Market Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for General New Jersey Municipal Money Market Fund, Inc., covering the 12-month period from December 1, 2014, through November 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. Employment and housing market gains helped U.S. stocks advance over the reporting period’s first half, driving some broad measures of market performance to new record highs in the spring. Although those gains were erased over the summer when global economic instability undermined investor sentiment, a renewed rally in the fall enabled most stock indices to end the reporting period in mildly positive territory. In contrast, international stocks mostly provided negative results, but developed markets fared better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds produced modestly positive total returns overall, with municipal bonds achieving higher returns, on average, than U.S. government securities and corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding domestic and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2014, through November 30, 2015, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2015, General New Jersey Municipal Money Market Fund’s Class A shares produced a yield of 0.00%. Taking into account the effects of compounding, the fund’s Class A shares produced an effective yield of 0.00%. 1 Although the Federal Reserve Board (the “Fed”) raised the federal funds rate in December 2015, after the reporting period’s end, it was unchanged during the reporting period itself, and yields of municipal money market instruments remained low. The Fund’s Investment Approach The fund’s objective is to seek as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The fund also seeks to maintain a stable $1.00 share price. To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal and New Jersey state personal income taxes. The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. When pursuing the fund’s objective, we employ two primary strategies. First, we attempt to add value by constructing a portfolio of high-quality, tax-exempt money market municipal obligations that provide income exempt from federal and New Jersey state income taxes. Second, we actively manage the fund’s average maturity in anticipation of interest-rate trends and supply-and-demand changes in New Jersey’s short-term municipal marketplace. For example, if we expect an increase in short-term supply, we may reduce the weighted average maturity of the fund, which should better position the fund to purchase new securities with higher yields, if higher yields materialize. Yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities generally are issued with maturities in the one-year range and tend to lengthen the fund’s weighted average maturity if purchased. If we anticipate limited new-issue supply, we may extend the fund’s average maturity to maintain then-current yields for as long as we think practical. At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Uneven Economic Recovery Continues The reporting period began amid a sustained economic recovery. Yet, bond yields declined in late 2014 when global investors seeking competitive yields flocked to U.S. Treasuries. This trend reversed in early 2015 as investor demand normalized, and longer term interest rates drifted higher. The recovery stumbled during the first quarter of 2015 with a 0.6% annualized growth rate due to harsh weather and a strengthening U.S. dollar. The soft patch proved temporary, and U.S. GDP reaccelerated at a 3.9% annualized rate over the second quarter when labor markets resumed their gains. Longer term interest rates moved higher until overseas 3 DISCUSSION OF FUND PERFORMANCE (continued) economic instability over the summer sparked renewed risk aversion among investors. In contrast, short-term rates stayed steady. Issuance of new municipal money market instruments declined, reducing the need for short-term financing and keeping short-term yields near record lows. Robust demand for a limited supply of variable rate demand notes (VRDNs) put downward pressure on their yields. However, expectations of higher interest rates combined with money market reform, has driven the one-year note index above historical lows. Municipal credit quality generally continued to improve as tax revenues for most states and local governments climbed beyond pre-recession levels. However, New Jersey has not participated fully in the recovery, and its fiscal condition struggled with a heavy debt load and pension shortfalls. Focus on Quality and Liquidity Careful and well-researched credit selection has remained key to the fund’s management. We have focused mainly on instruments with strong liquidity characteristics, including VRDNs, and we have maintained broad diversification across municipal issuers and instruments backed by third parties. We have identified stable credits meeting our investment criteria among: essential service revenue bonds issued by water, sewer, and electric enterprises; certain local credits with strong financial positions and stable tax bases; and various healthcare and education issuers. We have continued to set the fund’s weighted average maturity slightly longer than industry averages. Fed to Raise Rates Gradually In mid-December 2015, after the reporting period’s end, the Fed raised short-term interest rates by 25 basis points to between 0.25% and 0.50%, stating, “The economic recovery has clearly come a long way, though it is not yet complete.” At the same time, the Fed made clear that “only gradual increases” are expected in the future. Partly in anticipation of this move, yields of one-year municipal notes began to move somewhat higher. While we will watch for further evidence of this trend, we continue to believe that an emphasis on preservation of capital and liquidity remains the prudent course. December 17, 2015 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. Income may be subject to state and local taxes for non-New Jersey residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General New Jersey Municipal Money Market Fund, Inc. from June 1, 2015 to November 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2015 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2015 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .18%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS November 30, 2015 Short-Term Investments - 97.7% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 97.7% Allamuchy Township Board of Education, GO Notes (School Bonds) 4.50 3/15/16 150,000 151,693 Allendale Borough, GO Notes, Refunding (General Improvement Bonds) 1.00 7/1/16 280,000 280,649 Avalon Borough, GO Notes (General Improvement Bonds and Water/Sewer Utility Bonds) 5.00 5/15/16 285,000 290,901 Belmar Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 8/1/16 260,000 264,161 Bergen County, GO Notes (County College Bonds and Special Services School Bonds) 2.00 1/15/16 200,000 200,385 Bergen County, GO Notes (General Improvement Bonds and Special Services/Vocational School Bonds) 2.00 12/1/15 1,320,000 1,320,000 Bergenfield Borough, GO Notes, BAN 1.00 3/2/16 523,000 523,719 Bernardsville Borough, GO Notes (General Bonds and Sewer Bonds) 2.25 8/15/16 504,000 510,563 Bloomfield Township, GO Notes, BAN 1.50 1/15/16 370,000 370,483 Bloomfield Township, GO Notes, BAN (Water Utility) 1.50 8/5/16 3,250,000 3,271,464 Boonton Town School District Board of Education, GO Notes, Refunding (School Bonds) 1.50 1/15/16 145,000 145,181 Bordentown Regional School District Board of Education, GO Notes, Refunding 5.00 1/15/16 650,000 653,585 Bound Brook Borough Board of Education,
